Citation Nr: 1602861	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals vertebral fracture.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 2007 to December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination as to his service-connected back disability since August 2013.  In that examination, the Veteran did not report any flare-ups and the examiner noted that the Veteran did not have IVDS of the thoracolumbar spine.  However, a June 2014 statement from a friend observing the Veteran noted that the pain in the Veteran's back sometimes left the Veteran immobile.  Furthermore, in his May 2014 appeal to the Board, the Veteran reported missing significant hours of work due to his back condition.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected back disability.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's back disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's back disability, to include any impact on occupational functioning.

In addition, the examiner should specifically state whether the Veteran's back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The examination report should include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

